Exhibit 10.17

AMENDED AND RESTATED

SPIRIT REALTY CAPITAL, INC. AND SPIRIT REALTY, L.P.

2012 INCENTIVE AWARD PLAN

RESTRICTED STOCK AWARD GRANT NOTICE

Spirit Realty Capital, Inc., a Maryland corporation , (together with its
successors and assigns, the “Company”), pursuant to the Amended and Restated
Spirit Realty Capital, Inc. and Spirit Realty, L.P. 2012 Incentive Award Plan,
as amended from time to time (the “Plan” ), hereby grants to the individual
listed below (the “Participant” ), in consideration of the mutual agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the number of shares of the
Company’s Common Stock set forth below (the “Shares” ). This Restricted Stock
award is subject to all of the terms and conditions as set forth herein and in
the Restricted Stock Award Agreement attached hereto as Exhibit A (the
“Restricted Stock Agreement’) (including without limitation the Restrictions on
the Shares set forth in the Restricted Stock Agreement) and the Plan, each of
which is incorporated herein by reference. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this
Restricted Stock Award Grant Notice (the “Grant Notice”) and the Restricted
Stock Agreement.

 

Participant:   Michael Hughes Grant Date:   March 29, 2018 Total Number of
Shares of Restricted Stock:   77,320 Shares Vesting Commencement Date:  
April 1, 2019 Vesting Schedule:   Subject to the Participant’ s continued
employment (except as otherwise provided in the Restricted Stock Agreement), the
Shares shall vest, and the restrictions thereon shall lapse with respect to
one-third (1/3rd of the Shares on each of April 1, 2019, April 1, 2020 and
April 1, 2021.

By his or her signature and the Company’ s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Restricted Stock
Agreement and this Grant Notice. The Participant has reviewed the Restricted
Stock Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Restricted Stock
Agreement and the Plan. The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator of
the Plan upon any questions arising under the Plan, this Grant Notice and/or the
Restricted Stock Agreement. In addition, by signing below, the Participant also
agrees that the Company or any Affiliate, in its sole discretion, may satisfy
any withholding obligations in accordance with Section 2.2(c) of the Restricted
Stock Agreement by (i) withholding shares of Common Stock otherwise issuable to
the Participant upon vesting of the shares of Restricted Stock, (ii) instructing
a broker on the Participant’s behalf to sell shares of Common Stock otherwise
issuable to the Participant upon vesting of the shares of Restricted Stock and
remit the proceeds of such sale to the Company, or (iii) using any other method
permitted by Section 2.2(c) of the Restricted Stock Agreement or the Plan.

 

A-1



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, in consideration of
the grant of this award, the Participant agrees that this Award and any payments
hereunder will be subject to forfeiture and/or repayment to the extent provided
for in the Spirit Compensation Clawback Policy, as in effect from time to time,
if it is determined in accordance with the policy that a Restatement or event of
Misconduct (each as defined in such policy) has occurred.

 

SPIRIT REALTY CAPITAL, INC.:  

By:

 

/s/ Jay Young

  PARTICIPANT:

Print Name:

 

Jay Young

   

Title:

 

EVP, General Counsel and Secretary

 

By:

 

/s/ Michael Hughes                            

Address:

 

2727 N. Harwood, Suite 300

 

Print Name:

 

Michael Hughes

 

Dallas, TX 7520 I

 

Address:

 

3530 Haynie Ave

     

Dallas, TX 75205

 

A-2



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK AWARD GRANT NOTICE

RESTRICTED STOCK AWARD AGREEMENT

Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice” ) to
which this Restricted Stock Award Agreement (the “Agreement” ) is attached,
Spirit Realty Capital, Inc., a Maryland corporation (the “Company”) has granted
to the Participant the number of shares of Restricted Stock (the “Shares”) under
the Amended and Restated Spirit Realty Capital, Inc. and Spirit Realty, L.P.
2012 Incentive Award Plan, as amended from time to time (the “Plan” ), as set
forth in the Grant Notice. Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan and the Grant Notice.

ARTICLE I.

GENERAL

1.1 Incorporation of Terms of Plan. The Award (as defined below) is subject to
the terms and conditions of the Plan, which are incorporated herein by
reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

ARTICLE II.

AWARD OF RESTRICTED STOCK

2.1        Award of Restricted Stock.

(a)        Award. Pursuant to the Grant Notice and upon the terms and conditions
set forth in the Plan and this Agreement, effective as of the Grant Date set
forth in the Grant Notice, the Company has granted to the Participant an award
of Restricted Stock (the “Award’’ ) under the Plan in consideration of the
Participant’s past and/or continued employment with or service to the Company or
its Affiliates, and for other good and valuable consideration which the
Administrator has determined exceeds the aggregate par value of the Common Stock
subject to the Award as of the Grant Date. The number of Shares subject to the
Award is set forth in the Grant Notice. The Participant is an Employee, Director
or Consultant of the Company or one of its Affiliates.

(b)        Book Entry Form; Certificates. At the sole discretion of the
Administrator, the Shares will be issued in either (i) uncertificated form, with
the Shares recorded in the name of the Participant in the books and records of
the Company’s transfer agent with appropriate notations regarding the
restrictions on transfer imposed pursuant to this Agreement, and upon vesting
and the satisfaction of all conditions set forth in Sections 2.2(b) and
(d) hereof, the Company shall remove such notations on any such vested Shares in
accordance with Section 2.1(e) below; or (ii) certificated form pursuant to the
terms of Sections 2.1(c), (d) and (e) below.

(c)        Legend. Certificates representing Shares issued pursuant to this
Agreement shall, until all Restrictions (as defined below) imposed pursuant to
this Agreement lapse or have been removed and the Shares have thereby become
vested or the Shares represented thereby have been forfeited hereunder , bear
the following legend (or such other legend as shall be determined by the
Administrator):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF A RESTRICTED
STOCK AWARD

 

A-3



--------------------------------------------------------------------------------

AGREEMENT, BY AND BETWEEN SPIRIT REALTY CAPITAL, INC. AND THE REGISTERED OWNER
OF SUCH SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR INDIRECTLY, OFFERED,
TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH AGREEMENT.”

(d)        Escrow. The Secretary of the Company or such other escrow holder as
the Administrator may appoint may retain physical custody of any certificates
representing the Shares until all of the Restrictions lapse or shall have been
removed; in such event, the Participant shall not retain physical custody of any
certificates representing unvested Shares issued to him or her. The Participant,
by acceptance of the Award, shall be deemed to appoint, and does so appoint, the
Company and each of its authorized representatives as the Participant’ s
attorney(s)-in-fact to effect any transfer of unvested forfeited Shares (or
Shares otherwise reacquired by the Company hereunder) to the Company as may be
required pursuant to the Plan or this Agreement and to execute such documents as
the Company or such representatives deem necessary or advisable in connection
with any such transfer.

(e)        Removal of Notations; Delivery of Certificates Upon Vesting. As soon
as administratively practicable after the vesting of any Shares subject to the
Award pursuant to Section 2.2(b) hereof, the Company shall, as applicable ,
either remove the notations on any Shares subject to the Award issued in book
entry form which have vested or deliver to the Participant a certificate or
certificates evidencing the number of Shares subject to the Award which have
vested (or, in either case, such lesser number of Shares as may be permitted
pursuant to Section 11.2 of the Plan). The Participant (or the beneficiary or
personal representative of the Participant in the event of the Participant’ s
death or incapacity, as the case may be) shall deliver to the Company any
representations or other documents or assurances required by the Company. The
Shares so delivered shall no longer be subject to the Restrictions hereunder.

2.2        Restrictions.

(a)        Forfeiture. Notwithstanding any contrary provision of this Agreement,
upon the Participant’s Termination of Service for any or no reason, any portion
of the Award (and the Shares subject thereto) which has not vested prior to or
in connection with such Termination of Service (after taking into consideration
any accelerated vesting and lapsing of Restrictions, if any, which may occur in
connection with such Termination of Service) shall there upon be forfeited
immediately and without any further action by the Company or the Participant,
and the Participant shall have no further right or interest in or with respect
to such Shares or such portion of the Award. For purposes of this Agreement,
“Restrictions” shall mean the restrictions on sale or other transfer set forth
in Section 3.2 hereof and the exposure to forfeiture set forth in this
Section 2.2(a).

(b)        Vesting and Lapse of Restrictions. Subject to Section 2.2(a) above,
the Award shall vest and Restrictions shall lapse in accordance with the vesting
schedule set fort h in the Grant Notice (rounding down to the nearest whole
Share, except in the case of the final vesting event). Notwithstanding anything
contained herein, the Award shall not vest, and the Restrictions shall not lapse
to the extent that such lapsing of Restrictions and vesting is prohibited by
Section 13.8 of the Plan.

(c)        Tax Withholding. The Company or its Affiliates shall be entitled to
require a cash payment (or to elect, or permit the Participant to elect, such
other form of payment determined in accordance with Section 11. 2 of the Plan)
by or on behalf of the Participant and/or to deduct from other compensation
payable to the Participant any sums required by federal, state or local tax law
to be withheld with respect to the grant or vesting of the Award or the lapse of
the Restrictions hereunder. With respect to any tax withholding relating to the
Award, unless otherwise determined by the Administrator, the Company or its

 

A-4



--------------------------------------------------------------------------------

Affiliates shall withhold, or cause to be withheld, Shares otherwise vesting or
issuable under the Award having a Fair Market Value equal to the sums to be
withheld. The number of Shares which shall be so withheld shall be limited to
the number of Shares which have a Fair Market Value on the date of withholding
no greater than the aggregate amount of such liabilities based on the maximum
statutory withholding rates in the applicable jurisdictions for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such taxable income. Notwithstanding any other provision of this Agreement
(including without limitation Section 2.1(b) hereof), the Company shall not be
obligated to deliver any new certificate representing Shares to the Participant
or the Participant’ s legal representative or to enter any such Shares in book
entry form unless and until the Participant or the Participant’ s legal
representative , as applicable, shall have paid or otherwise satisfied in full
the amount of all federal, state and local taxes applicable to the taxable
income of the Participant resulting from the grant or vesting of the Award or
the issuance of Shares hereunder.

(d)        Conditions to Delivery of Shares. Subject to Section 2.1 above, the
Shares deliverable under this Award may be either previously authorized but
unissued Shares, treasury Shares or Shares purchased on the open market. Such
Shares shall be fully paid and nonassessable. The Company shall not be required
to issue or deliver any Shares under this Award prior to fulfillment of the
conditions set forth in Section 11.4 of the Plan.

Notwithstanding the foregoing, the issuance of such Shares shall not be delayed
if and to the extent that such delay would result in a violation of Section 409A
of the Code. In the event that the Company delays the issuance of such Shares
because it reasonably determines that the issuance of such Shares will violate
Applicable Law, such issuance shall be made at the earliest date at which the
Company reasonably determines that issuing such Shares will not cause such
violation, as required by Treasury Regulation Section I .409A-2(b)(7)(ii).

(e)        To ensure compliance with the Restrictions, the Common Stock
Ownership Limit, the Aggregate Stock Ownership Limit (each as defined in the
Company’ s charter, as amended from time to time), any other provision of
Section 6.2.l(a) of the Company’ s charter, and/or Applicable Law and for other
proper purposes, the Company may issue appropriate “stop transfer” and other
instructions to its transfer agent with respect to the Restricted Stock. The
Company shall notify the transfer agent as and when the Restrictions lapse.

2.3        Consideration to the Company. In consideration of the grant of the
Award pursuant hereto, the Participant agrees to render faithful and efficient
services to the Company or any Affiliate.

ARTICLE III.

OTHER PROVISIONS

3.1        Section 83(b) Election. The Participant covenants that he or she will
not make an election under Section 83(b) of the Code with respect to the receipt
of any Share without the consent of the Administrator, which the Administrator
may grant or withhold in its sole discretion. If, with the consent of the
Administrator, the Participant makes an election under Section 83( b) of the
Code to be taxed with respect to the Restricted Stock as of the date of transfer
of the Restricted Stock rather than as of the date or dates upon which the
Participant would otherwise be taxable under Section 83(a) of the Code, the
Participant hereby agrees to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service.

3.2        Restricted Stock Not Transferable. Until the Restrictions hereunder
lapse or expire pursuant to this Agreement and the Shares vest, the Restricted
Stock (including any Shares received by

 

A-5



--------------------------------------------------------------------------------

holders thereof with respect to Restricted Stock as a result of stock dividends,
stock splits or any other form of recapitalization) shall be subject to the
restrictions on transferability set forth in Section 11.3 of the Plan; provided,
however, that this Section 3.2 notwithstanding, with the consent of the
Administrator, the Shares may be transferred to one or more Permitted
Transferees, subject to and in accordance with Section 11.3 of the Plan.

3.3        Rights as Stockholder. Except as otherwise provided herein, upon the
Grant Date, the Participant shall have all the rights of a stockholder of the
Company with respect to the Shares, subject to the Restrictions, including,
without limitation, voting rights and rights to receive any cash or stock
dividends, in respect of the Shares subject to the Award and deliverable
hereunder.

3.4        Not a Contract of Service Relationship. Nothing in this Agreement or
in the Plan shall confer upon the Participant any right to continue to serve as
an Employee or other service provider of the Company or any of its Affiliates or
shall interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an Affiliate and the Participant.

3.5        Governing Law. The laws of the State of Texas shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.6        Conformity to Securities Laws. The Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
Applicable Law. Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the Award is granted, only in such a manner as to conform
to such laws, rules and regulations. To the extent permitted by Applicable Law,
the Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

3.7        Amendment. Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Award in any material way without the prior written
consent of the Participant.

3.8        Notices. Any notice to be given under the terms of this Agreement
shall be addressed to the Company in care of the Secretary of the Company at the
Company’s principal office, and any notice to be given to the Participant shall
be addressed to the Participant at the Participant’ s last address reflected on
the Company’s records. Any notice shall be deemed duly given when sent via email
or when sent by reputable overnight courier or by certified mail (return receipt
requested) through the United States Postal Service.

3.9        Successors and Assigns. The Company or any Affiliate may assign any
of its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of, and be binding upon, the successors and
assigns of the Company and its Affiliates. Subject to the restrictions on
transfer set forth in Section 3.2 hereof, this Agreement shall be binding upon
the Participant and his or her heirs, executors, administrators, successors and
assigns.

3.10        Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the Award and this Agreement
shall be subject to any additional limitations set forth in any applicable

 

A-6



--------------------------------------------------------------------------------

exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

3.11 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and its Affiliates and the Participant with respect to the subject matter
hereof.

3.12 Limitation on the Participant’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. The Plan, in and of itself, has
no assets. The Participant shall have only the rights of a general unsecured
creditor of the Company and its Affiliates with respect to amounts credited and
benefits payable, if any, with respect to the Shares issuable hereunder.

 

A-7